Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In light of the allowability of the claims, the species election has been withdrawn.
This application is in condition for allowance except for the presence of claims 14-20 directed to a group non-elected without traverse.  Accordingly, claims 14-20 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Collin Rose on 8/22/22.

The application has been amended as follows:

In claim 1, line 3, before “mineral phase” insert ---oil wet---

In claim 1, line 8 after “anionic aryl sulfonate” insert ---, wherein the dibasic ester is an alkylester of alkylated dibasic esters---

In claim 2, line 2, before “mineral phase” insert ---oil wet---

In claim 3, line 1, before “mineral phase” insert ---oil wet---

In claim 5, line 2, before “mineral phase” insert ---oil wet---

In claim 6, line 1, before “mineral phase” insert ---oil wet---

In claim 9, delete “1-dodecyl-2-pyrrolidinone, N-(C2H4)nCH3-pyrrolidinone wherein n is from about 6 to about 12,”

In claim 13, line 2, before “mineral phase” insert ---oil wet---

Cancel claims 14-20

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The above amendment puts the claims commensurate with unexpected showings of the examples.  [0076] and C5 show unexpected results for dimethyl 2-methylglutarate (illustrative of the genus of alkylesters of alkylated dibasic esters) and anionic alkyl/aryl sulfonate surfactants.  Closest prior art includes Beuterbaugh, Pabalan and Furman as previously set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/Primary Examiner, Art Unit 1766